Title: I. Thomas Jefferson to Jonathan B. Smith, 26 April 1791
From: Jefferson, Thomas
To: Smith, Jonathan B.



Apr. 26. 1791.

Th: Jefferson presents his compliments to Mr. Jonathan B. Smith, and in consequence of the inclosed note and of Mr. Beckley’s desire he sends him Mr. Paine’s pamphlet. He is extremely pleased to find it will be re-printed here, and that something is at length to be publicly said against the political heresies which have sprung up among us. He has no doubt our citizens will rally a second time round the standard of Common sense. He begs leave to engage three or four copies of the republication.
